DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the language of claims 6 and 20 must be shown or the feature(s) canceled from the claim(s).  The following is not shown in the drawings.
“wherein the closed profile of the rail system is designed is such a way that it has n corners, where n is at least 2 and the corners defined mathematically as discontinuity between the connecting lines, it is possible for these lines to be polynomials of the nth order, the profile being described by the neutral axis.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 6 and 20 are rejected under 35 U.S.C. 101 because the language of the claims:
(“wherein the closed profile of the rail system is designed is such a way that it has n corners, where n is at least 2 and the corners defined mathematically as discontinuity between the connecting lines, it is possible for these lines to be polynomials of the nth order, the profile being described by the neutral axis.”)  is not described in the specification or shown in the drawings in a clear and concise manner that allows one skill in the art to understand or interpret what is being claimed.  Claims 6 and 20 have not been examined against the prior art since the claims cannot be understood  to a degree to compare the features with the prior art of record.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the belt frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the connecting lines" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the neutral axis" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upper and lower points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "these systems" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, lines 8-9, the phrase “for positioning these around a track”.  It is unclear what is meant by “these”?   Please clarify.
Claim 10 recites the limitation "the connection options" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inspection object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the geometry of the track" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the kinematic degrees" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the rail centre point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the track central axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the same plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the receptacle positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the connecting lines" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the neutral axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munday et al. USP 10,899,546.
See the attached marked up drawing figure sheets 12 of 44 and 13 of 44 of Munday et al. depicting the claimed features.

11.	Claim(s) 9-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya et al. USP 8,967,367.
See the attached marked up drawing figure sheets 2 of 11 and 4 of 11 of Kasuya et al. depicting the claimed features.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. USP 10,899,546.
Munday et al. does not teach their rail support fixed in a position where the upper and lower points is formed by a corner of the profile.  Instead, Munday et al. teach their profile as a flat/parallel to the ground position.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention as to how a particular feature is oriented and the mere reorienting or a known feature does not provide a patentable departure over the device of Munday et al. since the Munday et al. performs the claimed functions.

Allowable Subject Matter
16.	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        



DAH
November 9, 2022